DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim rejected under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments filed 6/29/2022 are drawn to claims with amended subject matter and are addressed in the claim rejection below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the portion of the second material extends over between 50% and 90% of the circumference of the at least one digit of the glove.” (Emphasis added.) It is unclear if the second material extends “over” 50%, or “over” 90%, or is a range between 60% and 90%. The term “over” adds ambiguity to the claim. For purpose of examination, the claim will be interpreted as “the second material extends between 60% and 90% of the circumference”. 
Claim 3 is similarly rejected for reciting a similar claim as claim 1. 
Claims 3 and 5-20 are similarly rejected for depending on rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, 14-18,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0231471 A1 to Mallard (hereinafter “Mallard”). 
	For claim 1, Mallard discloses a glove (10) made of a first material (para 0032), wherein a portion of the first material is absent in a region of at least one digit of the glove to define an aperture and at least a part of the aperture is disposed towards a tip of the at least one digit of the glove (in a preferred embodiment of the present invention, certain portions of certain layers of digit covering portions 15-19 of hand covering 10 may be removed such that an instance of conductive material 50 may be integrated into the only layer between a user and the exterior of the hand covering, para 0049); and 
a portion of a second material (conductive material 50) is attached to the first material to cover the aperture (see discussion above and para 0049); 
wherein the second material is compatible for use with a touch screen (para 0044-0046).
	Mallard does not specifically disclose wherein the portion of second material extends over between 50% and 90% of the circumference of the at least one digit of the glove.
	However, Mallard teaches it is to be appreciated that the size, shape, and composition of each instance of conductive material 50 may preferably be chosen based not only upon the interface of the device with which that particular instance of conductive material 50 is most likely to interact but also upon the type of hand covering being used (para 0045) and the conductive material 50 varies in size, shape, composition, and placement, such that a selection of instances 50 varying in orientation and relative size at the point of contact with the device to be manipulated may be available to the user on one hand covering (para 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mallard would be modified wherein the portion of second material extends over between 50% and 90% of the circumference of the at least one digit of the glove, for purposes of: effectively transferring the required amount of charge between the conductive touch-sensing interface and the user’s digit and effectively maneuver the conductive material (para 0044), providing a properly sized conductive material based on the type of hand covering used (para 0045), and providing a conductive materials that is properly sized and shaped depending on the various types of devices interacted with (para 0046). Further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

	For claim 3, Mallard does not specifically disclose a glove according to claim 1, wherein the portion of second material extends over between 60% and 90% of the circumference of the at least one digit of the glove.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mallard would be modified wherein the portion of second material extends over between 60% and 90% of the circumference of the at least one digit of the glove, for purposes of: effectively transferring the required amount of charge between the conductive touch-sensing interface and the user’s digit and effectively maneuver the conductive material (para 0044), providing a properly sized conductive material based on the type of hand covering used (para 0045), and providing a conductive materials that is properly sized and shaped depending on the various types of devices interacted with (para 0046). Also see discussion for claim 1 above. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

For claim 5, Mallard teaches a glove according to claim 1, wherein a seam between the first material and the second material is disposed towards an external side of the glove (see fig. 10 and para 0049). 

	For claim 6, Mallard teaches a glove according to claim 1, wherein the portion of second material extends over more than one digit (fig. 1 and para 0047). 

	For claim 7, Mallard does not specifically disclose a glove according to claim 1, wherein the portion of second material has a thickness of 0.02 to 0.8mm. However, Mallard does teach the conductive layer could be the only layer or relatively thin material enough to maximize the effectiveness of transfer electrical charge between the user and the capacitive interface (para 0049 and 0050). Therefore, Mallard discloses the general conditions of the claimed invention. it would have been obvious to one having ordinary skill wherein the portion of second material has a thickness of 0.02 to 0.8mm, for purposes of increasing the tactile sensitivity of the user’s digit at the conductive layer (para 0049) and because the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 8, Mallard teaches a glove according to claim 1, wherein the first material comprises a chemical and biological protective material that is suitable for military use (para 0032). 

	For claim 9, Mallard teaches a glove according to claim 1, wherein the glove of the first material comprises an inner glove, the glove further comprising an outer glove made of a third material, the outer glove surrounding the inner glove, wherein a portion of the third material is absent in a region of the same at least one digit of the inner glove (see fig. 10 and associated descriptions of the figure).  

	For claim 10, Mallard teaches a glove according to claim 1, wherein the glove of the first material comprises an outer glove, the glove further comprising an inner glove made of a third material, wherein the outer glove surrounds the inner glove (see fig. 10 and associated descriptions of the figure). 

	For claim 11, Mallard teaches a glove according to claim 10, wherein a portion of the third material is absent in a region of the same at least one digit of the outer glove (see fig. 10 and associated descriptions of the figure). 

	For claim 12, Mallard teaches a glove according to claim 9, wherein the portion of second material is attached to both the first material and the third material (see fig. 10 and associated descriptions of the figure).

	For claim 14, Mallard teaches a glove according to claim 1, wherein the glove comprises a thumb digit and a plurality of finger digits (see fig. 1). 

	For claim 15, Mallard teaches a glove according to claim 14, wherein the portion of second material is disposed on the thumb digit and one or more finger digits of the plurality of finger digits (fig. 1 and para 0047).

	For claim 16, Mallard teaches a glove according to claim 1, wherein when worn by a wearer, the portion of second material is the only material between a wearer's finger and/or thumb received within the at least one digit, and the external environment (para 0049).

	For claim 17, Mallard teaches a glove according to claim 1, wherein the second material comprises an elastomer base comprising a conductive filler (para 0050-0051).

	For claim 18, Mallard teaches a glove according to claim 17, wherein the conductive filler is a non- metallic filler (pars 0050-0051).   

	For claim 20, Mallard teaches a method of assembling a glove according to claim 1, the method comprising: 
providing a glove with a portion of the first material absent in a region of the at least one digit of the glove to define the aperture (in a preferred embodiment of the present invention, certain portions of certain layers of digit covering portions 15-19 of hand covering 10 may be removed such that an instance of conductive material 50 may be integrated into the only layer between a user and the exterior of the hand covering, para 0049); and 
stitching the portion of second material to attach it to the first material to cover the aperture (see discussion above and paras 0046 and 0049); 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mallard in view of US 2018/0303175 A1 to Lim (hereinafter “Lim”). 

	For claim 13, mallard does not specifically disclose a glove according to claim 1, wherein the glove comprises a mitten comprising one finger digit and one thumb digit.  
	However, attention is directed to Lim teach an analogous glove apparatus featuring an analogous conductive tabs 230 provided to operating a touch screen (para 0023 of Lim). Specifically, Lim teaches the plurality of finger sleeves can be joined together into a single sleeve, in the manner of a mitten (para 0032 of Lim). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mallard would be modified wherein the glove comprises a mitten comprising one finger digit and one thumb digit, as taught by Lim, for purposes of keeping the digits of a hand together, and in a warmer state compared to being isolated in individual sleeves, as is known in the art. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2008/0060111 A1 to Baacke (hereinafter “Baacke”). 
	For claim 19, Mallard does not specifically disclose a glove according to claim 1, wherein the hardness of the second material is between 50 and 80 on the Shore A hardness scale.  
However, attention is directed to Baacke teaching glove sections  are preferred to have a durometer ranging from Shore 10 to Shore 80 A (para 0032 of Baacke). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mallard would be modified wherein the hardness of the second material comprises a durometer ranging from Shore 10 to Shore 80 A for providing a desired flexibility and resistance. The modified Mallard teaches the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date, to have the claimed range of hardness because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732